Exhibit 10.1

BUSINESS CONFIDENTIALITY, NON COMPETITION

AND OTHER COVENANTS AGREEMENT

By the private instrument and in the best form of the law, the parties:
Whirlpool Corporation, a company with offices at 2000 N M-63, Benton Harbor MI,
USA, Whirlpool S/A, a company with offices at Av. Nações Unidas, 12995 – 32º
andar, São Paulo, SP, registered before the Brazilian taxpayers registry under
number [redacted] herein represented by its legal representatives, hereinafter
collectively referred to as WHIRLPOOL and José Aurélio Drummond Junior, bearer
of identity card number [redacted], and of Brazilian taxpayers registry
[redacted], resident and domiciled at [redacted], hereinafter referred to as
EMPLOYEE, collectively referred to as “Parties”.

WHEREAS:

1. Effective May 1, 2013, EMPLOYEE will resign as an executive officer of
Whirlpool Corporation. EMPLOYEE shall occupy, only and exclusively the position
of President of the Board of Directors (Administrative Council) of Whirlpool
S.A., until 12/30/2013, with the responsibilities defined in the company’s
articles of incorporation, without the need to comply with a minimum working
schedule, with a monthly remuneration of R$ 127,692 (one hundred and twenty
seven thousand, six hundred and ninety two reais);

2. During the time in which he will occupy the position of President of the
Board of Directors (Administrative Council) of Whirlpool S.A., he shall continue
to have rights to all benefits granted for the status of President (health and
dental plan, life insurance, pension plan, car with driver, fuel tickets and
others), as set forth in clause three of this agreement;

3. For the fiscal year of 2013, the PARTIES agree that the EMPLOYEE shall not be
eligible for any Short Term or Long Term incentive;

4. At the end of the expatriation to Europe on 04/30/2013, WHIRPOOL will ensure
the support to the EMPLOYEE through Deloitte Consulting (specialized in tax
matters) for tax equalization and other tax related discussions based on the
period of expatriation, as well as the production of all the tax forms upon his
return to Brazil. It is important to highlight that all aspects and conditions
related to tax (equalization, assumptions, criteria and others) will be
maintained as previously defined in the Expatriation Agreement.

5. EMPLOYEE states and acknowledges that WHIRPOOL has always complied, in a
timely manner, with all its obligations related to the Labor Agreement executed
with the EMPLOYEE that will terminate on 12/30/2013.

6. When the labor agreement is terminated on 12/30/2013, WHIRPOOL will pay to
the EMPLOYEE all legal termination rights, as well as the indemnification
provided for in the labor agreement, being the latter in the amount of R$
1,660,000 (one million, six hundred and sixty thousand reais), that correspond
to the annual salary (12 months plus the 13th salary). This indemnification
shall be paid up to 30 days after the termination of the labor agreement.

 

1



--------------------------------------------------------------------------------

7. EMPLOYEE states and acknowledges that as a consequence of his direct and
indirect relationship with WHIRLPOOL, he has had access to privileged, strategic
and confidential data and information that are property of WHIRLPOOL, and are
absolutely secret, which use or undue disclosure may cause considerably high
value damages to WHIRLPOOL;

8. EMPLOYEE states and declares that for the protection of the business, the
goodwill and the interests of WHIRLPOOL, it is essential that the parties
execute a pact (“Agreement”) of non-competition and no disclosure;

9. It is the interest of WHIRLPOOL in protecting its business, confidential
information, relations with clients and suppliers, among other assets to the
extent and form as regulated in this Agreement;

10. EMPLOYEE upon the receipt of the amount set forth in this agreement, engages
himself: (a) not to practice any acts that may be considered as competition with
the businesses of WHIRLPOOL; (b) not to disclose or otherwise to use the
“Confidential Information” in the extent and form as regulated in the Agreement;

11. The PARTIES recognize that the execution of this Agreement, and the
compliance of its duties constitute a valid and effective obligation, legal and
binding, and may be demanded against them, as provided for herein;

12. The PARTIES wish to set forth their understanding and define consultation
procedures for the clearance of any eventual doubt that may arise from the
compliance of the obligations they assumed under this Agreement;

In good faith to the above statements that reflect in total their respective
wills and intentions, the PARTIES DECIDE to set forth the following clauses and
conditions that they bind to obey and respect:

CLAUSE ONE – NON-COMPETITION

1.1 EMPLOYEE states and declares that the obligations assumed under this
Agreement, express his free will and result from mutual agreement and
understandings, and that from the date of its execution, EMPLOYEE promises not
to practice, directly or by a third party, in Brazil or abroad, any act that
directly or indirectly is characterized as competition.

1.2. The PARTIES declare that, among others, the following acts shall be
understood as act of competition that the EMPLOYEE has engaged not to practice:

a) enter into any activity, at any title, onerous or not, autonomous or
resulting from labor relations, which represents or may represent conflict of
interest with activities related to the products and/or services commercialized
and/or sold by WHIRLPOOL and its affiliates, as defined in the bylaws,
including, manufacturing, distribution, sales, import, export and rendering of
services related to home appliances and compressors. It is characterized as
conflict of interest activities from competitors in all lines of business, as
well as suppliers and dealers with major impact to WHIRLPOOL’s business;

(b) supply consulting services, become a Sr. Executive/Vice President/President,
representative, agent, collaborate or work, at any title, for companies that
explore the above mentioned;

 

2



--------------------------------------------------------------------------------

(c) participate, become a partner or settle, by himself, a family member or any
third parties, even if in a subtle way or indirectly, in businesses related to
the above mentioned;

(d) become a quotaholder, shareholder, sole owner or partner of any company or
business which object are the activities mentioned above;

(e) employ, retain or hire any person that is or has been an executive, employee
or representative of WHIRLPOOL, during the life of this Agreement;

(f) convince or foster an individual or company to operate in any of the above
mentioned activities, or to reduce or modify the business relations that these
companies or individuals have or intend to have with WHIRLPOOL;

(g) practice any act that produces the same ends or results prohibited in the
paragraphs above.

1.3 In any case of doubt on the interpretation and reach of the restrictions of
this CLAUSE ONE, and, before assuming any commitment or business that have
caused the doubt the EMPLOYEE shall contact WHIRLPOOL, in writing, with all the
necessary information, so that the doubt may be cleared, also in writing.

CLAUSE TWO – CONFIDENTIALITY

2.1 EMPLOYEE states and accepts that WHIRLPOOL is the exclusive owner, with no
limitations, of all industrial property, industrial technology, intellectual
property, including the trade dress, relative to the products manufactured,
distributed, sold, imported or exported by WHIRLPOOL, as the case may be, in
Brazil and abroad, including patents, trademarks, industrial and commercial
secrets, production methods and processes, confidential information, client
list, experiments, market research, business plan, product launch strategies,
formulas, specifications and composition of products, innovations, improvements,
organization methods, productive methods and procedures, know-how, maps,
research, cost determination processes, price and commercial margins, business
and business negotiations, data – technical or not -, names or lists of clients,
clients purchase volumes, WHIRLPOOL purchase volumes, list of suppliers, price
lists, price structure, business related to the image of WHIRLPOOL, health and
legal issues/questions, documents marked as ‘Secret’ or ‘Restricted,’
information that he knows to be confidential or that is considered as such by
any reasonable person, or transmitted under confidentiality by WHIRLPOOL, its
distributors, suppliers or other third parties, and all other data, papers,
documents, registration and files used by WHIRLPOOL, registered or not with the
competent organs, hereafter referred to as “Confidential Information”.

2.2 EMPLOYEE states and accepts that all activities in his field of action in
favor of WHIRLPOOL were related with the labor agreement executed with
WHIRLPOOL, were developed with the use of resources made available by WHIRLPOOL.

2.3 Any use of the Confidential Information or any disclosure of the same
without previous, written and specific consent of WHIRLPOOL shall be considered
undue use and non authorized disclosure.

2.4 Should the EMPLOYEE be compelled to make disclosures of Confidential
Information by order of competent authorities, in judicial procedures or not, or
as result of Law, he must immediately communicate the fact to the Legal
Department of WHIRLPOOL, with the necessary information and a copy of the
notice/order and must await instructions before disclosing any information.

 

3



--------------------------------------------------------------------------------

CLAUSE THREE – OBLIGATIONS OF WHIRLPOOL

3.1 As indemnification for the obligations assumed by the EMPLOYEE in CLAUSE ONE
and TWO, and, provided that the EMPLOYEE complies, as of now and totally, with
all obligations assumed in this Agreement, WHIRLPOOL will pay to EMPLOYEE, who
receives and gives definitive quittance, the Gross amount of R$ 2,170,764 (two
million, one hundred seventy thousand, seven hundred and sixty-four reais)
correspond to 17 months base salary, in a lump sum, up to 30 (thirty) days from
the date of the EMPLOYEE’s termination, plus the following liberalities:

a) EMPLOYEE shall be maintained in the Health and Dental Plan and Life
Insurance, under the conditions of the policy in force, until 12/30/2014,
subject the absence of professional activity as employee or diligent of another
company.

3.2 EMPLOYEE states and accepts that the restrictions and CLAUSES negotiated
under this agreement are fair and reasonable, as well as necessary for the
protection of the businesses and interests of WHIRLPOOL, and that the violation
of this Agreement may adversely affect the image and the assets of WHIRLPOOL,
with important impacts in the market in which it operates. Because of this, in
case of eventual failure, fault breach or violation of any of the assumed
obligations, EMPLOYEE shall pay WHIRLPOOL, a fixed indemnification, equal to
100% (one hundred per cent) of the amount and services offered in CLAUSE 3.1
above, without prejudice of the responsibility of EMPLOYEE for losses and
damages to be calculated in a lawsuit, including the adoption of any other
judicial measures available to WHIRLPOOL.

3.3 EMPLOYEE declares and accepts that the amount stipulated in this CLAUSE
THREE is the result of free negotiation between the PARTIES and is considered
adequate to compensate the compliance of all obligations he assumed.

CLAUSE FOUR – STATEMENTS

4.1 As a condition for the execution of the present Agreement, EMPLOYEE makes
the following statements under the penalties of the civil and criminal Law for
their veracity:

(a) The execution of this Agreement and the compliance with all obligations and
agreements constitute valid, binding and effective legal obligations for the
EMPLOYEE, and do not violate any legal order, contract or commitment, option or
obligation that the EMPLOYEE has assumed, therefore being obliged to keep this
agreement valid and valuable.

(b) He has no knowledge of any relevant fact or act not revealed to WHIRLPOOL,
which knowledge could cause WHIRLPOOL not to enter into the present Agreement or
if so would do it in a different form than that set forth in this instrument.

(c) EMPLOYEE shall to indemnify WHIRLPOOL for all charges, fees, costs and
expenses that are paid, made or incurred by WHIRLPOOL as a consequence of the
non compliance of any obligation assumed in this Agreement, as well as resulting
from any inaccuracy of any statement herein contained or falsehood of any
statement or guarantee given.

 

4



--------------------------------------------------------------------------------

CLAUSE FIVE – IRREVOCABILITY

5.1 The present instrument is signed by the PARTIES, in an irrevocable and
irreversible form, binding the PARTIES, their assets, heirs and successors, at
any title. The PARTIES shall not be free of the obligations herein assumed, not
even in case of merger, spin-off, acquisition, as the companies resulting from
the corporate reorganization, mainly in case of spin-off, shall remain jointly
responsible for the obligations assumed in this Agreement, as provided for in
article 233 of law 6.404/76.

5.2 As a consequence of the content of this CLAUSE FIVE, the PARTIES waive the
right to promote the termination or annulment of this Agreement and/or of its
CLAUSES, whatever the reason, under the penalty of incurring the fine defined in
CLAUSE THREE. The penalties of this CLAUSE may be requested through an Execution
Procedure and this Agreement shall serve as the valid document to start the
extra-judicial. Eventual judicial dispute over the present Agreement shall not
stop or suspend the incidence of the financial increases contracted, nor shall
it discharge any of the PARTIES of the strict compliance with the specific
obligations agreed upon.

5.3 The penalties included in this CLAUSE shall not, in any aspect, limit the
use of any judicial measure by the innocent PARTY, including the right to
request the compliance and the specific execution of the obligations regulated
in this Agreement.

CLAUSE SIX – TERM

6.1 This present Agreement shall be in force until 04/30/2015. Independent from
the term stipulated in this CLAUSE SIX, the Confidential Information shall
remain confidential for a term of 5 (five) years counting from the date they
were received.

6.2 Should the termination of the labor agreement occur before the date
mentioned in item 6, that is, before 12/30/2013, WHIRPOOL promises to pay,
together with the legal termination payments, the payment of the amount
equivalent to the balance of all indemnification values that would be due in
case the employment relationship was maintained, taking into account for such
calculation, the period between the termination and 12/30/2013 (salaries,
proportional vacation, proportional 13th salary, severance fund FGTS and their
reflexes in the pre notice period and penalty of the FGTS). In case of
anticipated termination, all benefits, mentioned or applied in labor contract by
WHIRLPOOL will be ceased, with exception of those mentioned in CLAUSE THREE.

An anticipated termination of the labor agreement may occur in any of the
following conditions: (a) by common agreement between employee and the company
or (b) in case of employee become employee or diligent of another company

6.3 To execute item 6.2, the EMPLOYEE declares he is aware that all conditions
provided for in CLAUSES THREE and FOUR shall be immediately enforceable without
reduction of the stipulated final term provided for in item 6.1, as WHIRLPOOL
shall make the off-setting as provided for in the previous item.

CLAUSE SEVEN – EXTRAORDINARY EVENTS

7.1 In the event of death of the EMPLOYEE during the existence of a valid
employment contract, either by natural or accidental cause, the rules of the
Long Term Incentives shall be applied, with all grants from previous years
becoming immediately vested and released to the EMPLOYEE’s beneficiaries;

7.2 The parties also agree that, in the event of death of the EMPLOYEE during
the existence of a valid employment contract, either by natural or accidental
cause, all commitments established by WHIRLPOOL in this agreement, specified in
item 6 (six), as well as CLAUSE THREE, item 3.1 (including paragraph “a”) and
CLAUSE SIX, item 6.2 will be honored. All payments shall be done up to 30 days
after the event.

 

5



--------------------------------------------------------------------------------

CLAUSE EIGHT – TAXES

8.1 The taxes due in the payment object of CLAUSE THREE shall be borne
exclusively by the EMPLOYEE who authorizes WHIRLPOOL to make any necessary
withholdings.

CLAUSE NINE – TOLERANCE

9.1 The tolerance of any of the PARTIES in regards to non timely and total
compliance of the terms of this Agreement shall constitute mere liberality, and
shall not imply novation or amendment of the terms and conditions agreed upon,
what shall only be admitted by a written expression signed by all PARTIES.

CLAUSE TEN – NOTICES AND REPRESENTATIVES

10.1 The PARTIES elect as their respective domiciles, the places indicated in
the preamble, where they will receive all notice letters, communications, and
shall there be found to discuss any subject related to this Agreement.

CLAUSE ELEVEN – RELEASE

11.1 For the consideration set forth herein, Mr. Drummond does hereby forever
release and discharge WHIRLPOOL, (which term shall include for purposes of this
Section, all of its divisions, subsidiaries, affiliates, including predecessors,
successors, assigns, directors, officers, employees and agents, and each of
them) from any and all claims, demands, actions, causes of action or suits at
law or in equity of whatsoever kind or nature, which Mr. Drummond or his heirs
or personal representatives may now or hereafter have or assert against
WHIRLPOOL, growing out of or relating to his relationship with WHIRLPOOL, or
separation from service with WHIRLPOOL, whether known or unknown. This provision
shall not be construed as a waiver of Mr. Drummond’s rights or WHIRLPOOL’s
obligations under this agreement or such rights and obligations which are not
subject to waiver as a matter of Brazilian law.

CLAUSE TWELVE – LAW AND VENUE

12.1 The present Agreement shall be interpreted under rules of the Brazilian
legislation and the courts of the City of São Paulo/SP, shall have exclusive
jurisdiction on any controversies related to the compliance or interpretation of
this Agreement, excluding any other court, even if more privileged.

CLAUSE THIRTEEN – READING AND REVIEW

13.1 The PARTIES state and declare that they have each read and revised the
present Agreement both in English and Portuguese, having understood its content,
reach, objective and effects and sign it as entirely representing their
understandings together with two witnesses, in two originals of equal content
and form for all ends and effects of the Law.

 

6



--------------------------------------------------------------------------------

São Paulo, March 14, 2013

Employee:

 

/s/ JOSE AURELIO DRUMMOND JUNIOR

    José Aurélio Drummond Junior     Whirlpool Corporation:    

/s/ MICHAEL TODMAN

   

/s/ DAVID ALAN BINKLEY

Michael Todman     David Alan Binkley President, Whirlpool International    
Senior Vice President, Global Human Resources Whirlpool S/A:    

/s/ NATHALIE C TESSIER

   

/s/ ALEXANDRE GARCIA

Nathalie C Tessier     Alexandre Garcia Vice President, LAR Human Resources    
Director, LAR Human Resources

 

7